Citation Nr: 1335772	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  10-41 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for bilateral wrist pain with X-ray evidence of probably erosion at the base of the fifth metacarpal and osteopenia at the medial aspect of the hamate, currently rated as 10 percent disabling.


WITNESSES AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to December 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied an increased rating for the bilateral wrist condition.  Jurisdiction is with the Atlanta, Georgia RO.

The Veteran testified at a videoconference hearing before the undersigned in May 2013.  A transcript is of record.  

The Veteran raised several additional issues for service connection for gynecological disorders including polyps in the uterus; depression secondary to the gynecological disorders and bilateral wrist disorder; left hip pain; and, polyarthritis and rheumatoid arthritis.  These issues have not been developed for review by the Board and are referred back to the RO.  

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On June 4, 2008, the AOJ advised the Veteran that the VA medical facility nearest to her had scheduled her for an examination in connection with her claim in late June 2008.  She failed to report.  At the May 2013 videoconference hearing, the Veteran testified that she had attempted to reschedule the examination because it was scheduled for the first day of a new job.  The examination is needed to evaluate the current disability and the Veteran has shown good cause for missing the prior examination.  

The Veteran's testimony also indicates that there are relevant outstanding private and VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all relevant VA treatment records, generated since June 2008 (except for the records dated from February to September 2010).

2.  Ask the Veteran to authorize VA to obtain records of her treatment for wrist disabilities at Georgia Regents Medical Center and Dr. Moore, as well as from any other non-VA treatment provider.

If she does not provide VA with the needed authorizations, inform her that she should obtain the records herself and submit them to VA.

3.  If any records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning her claim, and she should be advised to submit any records in her possession.

4.  After all efforts to obtain additional treatment records have been exhausted, schedule a VA examination to evaluate the bilateral wrist condition, the examiner should have the opportunity to review the relevant portions of the claims folder and records in Virtual VA. 

For each hand, the examiner should report all manifestations of the wrist disorder.

For each wrist, the ranges of wrist motion, including dorsiflexion and palmer flexion should be reported in degrees.  The examiner should also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.

The examiner should report whether there is ankylosis of either wrist.  If ankylosis is present, the examiner should specify whether the ankylosis is favorable or unfavorable.  

The examiner should also report all neurological manifestations related to the bilateral wrist disability. For any neurological symptoms provide an opinion as to the severity of any associated paralysis, neuritis, or neuralgia for the affected extremity.

The examiner should also provide opinions as to whether there is actual loss of use of either wrist, or whether the disability is so severe that the Veteran would be equally well served by amputation with a prosthetic in place.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The claims folder must be made available to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

3.  If the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

The Veteran is advised that if she fails without good cause to report for necessary examinations, her claim must be denied.  38 C.F.R. § 3.655 (2013).

4.  Review the examination report to ensure that it contains the information and opinion requested in this remand and is otherwise complete.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  Re-adjudicate the claim and consider whether separate ratings are warranted for the disability of each wrist.  

6.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case.  Return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369(1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

